     Case 3:18-cv-01771-JLS-BLM Document 19 Filed 01/13/21 PageID.124 Page 1 of 7



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABBAS HOSSENINI,                                   Case No.: 18-CV-1771 JLS (BLM)
12                                    Petitioner,
                                                        ORDER (1) GRANTING
13   v.                                                 RESPONDENTS’ MOTION
                                                        TO VACATE, AND (2) ORDERING
14   MADELINE KRISTOFF, Acting Field
                                                        PETITIONER TO SHOW CAUSE
     Director, San Diego Field Office, USCIS,
15                                                      WHY HIS PETITIONS FOR
     et al.,
                                                        HABEAS CORPUS SHOULD NOT
16                                 Respondents.         BE DISMISSED AS MOOT
17
           AND ALL CONSOLIDATED CASES
18
19
20          Presently before the Court is Respondents’ Motion to Vacate, filed in each of
21   Petitioner’s three related actions for writ of habeas corpus, Hossenini v. DHS/ICE Chief
22   Counsel, No. 18-CV-1771 JLS (BLM) (S.D. Cal. filed July 3, 2018) [hereinafter
23   “Hossenini I”] (ECF No. 16); Hosseini v. Warden, No. 19-CV-710 JLS (BLM) (S.D. Cal.
24   filed Apr. 18, 2019) [hereinafter “Hossenini II”] (ECF No. 11); and Hossenini v. Kristoff,
25   No. 20-CV-902 JLS (BLM) (S.D. Cal. filed May 14, 2020) [hereinafter “Hossenini III”]
26   ///
27   ///
28   ///

                                                    1
                                                                             18-CV-1771 JLS (BLM)
     Case 3:18-cv-01771-JLS-BLM Document 19 Filed 01/13/21 PageID.125 Page 2 of 7



1    (ECF No. 7) (collectively, the “Motion”). 1 On August 31, 2020, the Court issued an order
2    consolidating these cases and ordering Petitioner to respond to the Motion on or before
3    September 17, 2020. See Hossenini I, ECF No. 17. Petitioner filed no opposition to the
4    Motion, and on October 14, 2020, the Court vacated the hearing on the Motion and took
5    the matter under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
6    See Hossenini I, ECF No. 18. Having considered Respondents’ arguments and the law, the
7    Court GRANTS the Motion.
8                                              BACKGROUND
9           On July 3, 2018, and April 3, 2019, Petitioner, who at the time was in U.S.
10   Immigration and Customs Enforcement (“ICE”) custody at the Otay Mesa Detention
11   Center (“OMDC”), filed in the Central District of California two petitions for habeas
12   corpus. See Mot. at 2–3. Both cases subsequently were transferred to the Southern District
13   of California on July 31, 2018, and April 17, 2019, respectively, given that Petitioner was
14   detained within this District. See id. at 3 (citing Hossenini I, ECF No. 3; Hosseini II, ECF
15   No. 3). When Hossenini I was transferred to this District, the U.S. Attorney’s Office
16   (“USAO”) was not added to the docket or otherwise notified of the case. See id. (citing
17   Hossenini III, ECF No. 6-1 at 11–13).
18          On April 24, 2019, Petitioner was released from OMDC under an Order of
19   Supervision, which “includes requirements that he appear in person at the request of ICE
20   and not commit any crimes,” id. (citing Hossenini III, ECF No. 6-1 at 4–8), and that he
21   wear an electronic monitoring device, see id. (citing Hossenini III, ECF No. 6-1 at 2)
22   (footnote omitted). According to Respondents, Petitioner has not been in ICE custody
23   since being released on April 24, 2019. See id.
24   ///
25
26
27   1
      The Court notes that Petitioner is denominated “Abbas Hossenini” in Hossenini I and Hossenini III but
     “Abbas Hosseini” in Hosseini II and has adopted the relevant spelling in each short-cite to these matters.
28   For simplicity and clarity, the Court will refer to Petitioner simply as “Petitioner” throughout this Order.

                                                          2
                                                                                           18-CV-1771 JLS (BLM)
     Case 3:18-cv-01771-JLS-BLM Document 19 Filed 01/13/21 PageID.126 Page 3 of 7



1           Meanwhile, on August 19, 2019, the Court issued an order to show cause (“OSC”)
2    why the Hossenini I petition should not be granted and ordering Respondents to file a return
3    on or before August 29, 2019. See id. (citing Hossenini I, ECF No. 12). As Respondents
4    were not aware of the OSC, they did not file a return as ordered. See id. at 2, 3. On October
5    16, 2019, the Court granted in part the Hossenini I petition (the “First Order”). See id. at
6    3–4 (citing Hossenini I, ECF No. 13). Again, because the USAO was not added to the
7    docket, none of the USAO, ICE, nor the Immigration Court knew of the First Order. See
8    id. at 4.
9           On May 14, 2020, Petitioner filed his third habeas petition. See id. (citing Hossenini
10   III, ECF No. 1). The case was subsequently transferred to this Court pursuant to the low-
11   number rule. See id. (citing Hossenini III, ECF No. 2). This time, the USAO was added
12   to the docket, but “mistakenly assumed that the case was being handled by the Department
13   of Justice’s Office of Immigration Litigation” (“OIL”). Id. Assistant U.S. Attorney
14   (“AUSA”) Caroline C. Prime states that the first time she “became aware of this matter
15   was on June 12, 2020, when the Civil Division docketing clerk sent an e-mail forwarding
16   [the low-number transfer order], informing us (incorrectly) that OIL was handling this
17   case.” Id.
18          On June 18, 2020, Petitioner was arrested by the San Diego County Sheriff’s Office
19   (the “Sheriff’s Office”), and, as of the date of the filing of the Motion, he remained in the
20   Sheriff’s Office’s custody. See id. (citing Hossenini III, ECF No. 6-1 at 14–15; Exs. 3–4).
21   The same day, “ICE issued an Immigration Detainer, asking the Sheriff’s Office to inform
22   ICE if Petitioner is going to be released from its custody.” Id. at 5 (citing Hossenini III,
23   ECF No. 6-1 at 16).
24          On June 25, 2020, the Court issued an OSC in Hossenini III, directing Respondents
25   to respond to Petitioner’s third petition on or before July 16, 2020. See id. (citing Hossenini
26   III, ECF No. 3). Because the USAO “mistaken[ly] assum[ed] that OIL was handling this
27   case,” no response was filed. Id. Accordingly, on August 7, 2020, the Court ordered
28   Petitioner’s release from ICE custody. See id. (citing Hossenini I, ECF No. 14; Hosseini

                                                    3
                                                                                 18-CV-1771 JLS (BLM)
     Case 3:18-cv-01771-JLS-BLM Document 19 Filed 01/13/21 PageID.127 Page 4 of 7



1    II, ECF No. 9; Hossenini III, ECF No. 4 (collectively, the “Second Order”)). Respondents
2    assert that “[t]he statute and regulations that this Court ordered Respondents to comply
3    with provide for conditions of supervision like those applied to Petitioner’s release on April
4    24, 2019.” Id. (citing Order at 7). On August 10, 2020, the Clerk entered judgment in all
5    three cases. See id.; see also Hossenini I, ECF No. 15; Hosseini II, ECF No. 10; Hossenini
6    III, ECF No. 5 (collectively, the “Judgment”). AUSA Prime “learned about this case for
7    the second time on August 10, 2020, when the acting Civil Division docketing clerk
8    forwarded [the Second Order].” Id.
9          On August 12, 2020, Respondents filed a Report on Petitioner’s Release, providing
10   many of the facts detailed above and informing the Court of their intention to move for
11   relief from the First and Second Orders and Judgment. See generally Hossenini III, ECF
12   No. 6. On August 28, 2020, Respondents filed the instant Motion.
13                                     LEGAL STANDARD
14         Pursuant to Federal Rule of Civil Procedure 60(b)(1), a party or his legal
15   representative may move for relief “from a final judgment, order, or proceeding” due to
16   “mistake, inadvertence, surprise, or excusable neglect.” Such a motion must be made
17   “within a reasonable time,” and, for relief premised on Rule 60(b)(1), “no more than a year
18   after the entry of the judgment or order or the date of the proceeding.” Fed. R. Civ. P.
19   60(c)(1). “Rule 60(b) is meant to be remedial in nature and therefore must be liberally
20   applied.” Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984) (citing Butner v. Neustadter, 324
21   F.2d 783, 786 (9th Cir. 1963)).
22         “‘[E]xcusable neglect’ covers negligence on the part of counsel,” and “the
23   determination of whether neglect is excusable is an equitable one that depends on at least
24   four factors,” including, but not limited to, “(1) the danger of prejudice to the opposing
25   party; (2) the length of the delay and its potential impact on the proceedings; (3) the reason
26   for the delay; and (4) whether the movant acted in good faith.” Bateman v. U.S. Postal
27   Serv., 231 F.3d 1220, 1223–24 (9th Cir. 2000) (citing Pioneer Inv. Servs. Co. v. Brunswick
28   Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).

                                                   4
                                                                                18-CV-1771 JLS (BLM)
     Case 3:18-cv-01771-JLS-BLM Document 19 Filed 01/13/21 PageID.128 Page 5 of 7



1                                            ANALYSIS
2          Respondents request that the Court vacate the First and Second Orders and the
3    Judgment pursuant to Rule 60(b)(1) and dismiss Petitioner’s three habeas petitions as moot.
4    See Mot. at 8. Respondents note that they filed the present Motion less than a year after
5    the First and Second Orders were issued on October 16, 2019, and August 7, 2020,
6    respectively, and judgment was entered on August 10, 2020. See id. at 6 (citations omitted).
7    Respondents claim that, had the USAO “been initially afforded notice and opportunity to
8    apprise this Court that the case was moot, the subsequent, unnecessary expenditure of
9    judicial resources would have been avoided.” Id. Respondents urge that “this Court
10   granted relief under the mistaken understanding that Petitioner was still detained by
11   Respondents. In addition, Respondents’ regrettable failure to respond to this Court’s two
12   OSCs was excusable due to inadequate notice and confusion caused by the multiple filings,
13   including two inter-district transfers.” Id. at 7 (citing Kingvision Pay-Per-View Ltd. v. Lake
14   Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999)). Respondents “acknowledge[] that [the
15   USAO] should have contacted OIL to confirm its mistaken assumption and regrets that its
16   failure to do so resulted in this Court’s granting relief without the benefit of the relevant
17   facts.” Id. However, because Petitioner has been released from ICE custody since April
18   24, 2019, and has been in the Sheriff’s Office’s custody since June 18, 2020, there is no
19   prejudice to Petitioner. See id.
20         Having considered the facts of this case in light of the Pioneer factors, the Court
21   agrees that relief from the First and Second Orders and the Judgment is warranted here.
22   Although Respondents’ failure to respond to the OSCs was negligent, the Court finds that
23   the USAO’s neglect was excusable. First, Respondents provide evidence that Petitioner
24   was released from ICE custody in April 2019 and assert that Petitioner has not been in ICE
25   custody since. See Hossenini III, ECF No. 6 Exs. 1–4. To the extent this is true, the Court
26   agrees that any potential prejudice to Petitioner is negligible. Second, although the length
27   of Respondents’ delay was in part significant—the first OSC was issued in August 2019,
28   and Respondents’ update regarding Petitioner’s release was not filed until a year later in

                                                   5
                                                                                18-CV-1771 JLS (BLM)
     Case 3:18-cv-01771-JLS-BLM Document 19 Filed 01/13/21 PageID.129 Page 6 of 7



1    August 2020—the blame does not appear to fall solely on the USAO, as the USAO was
2    apparently not included on the docket and given notice of the OSC at the time. Moreover,
3    the USAO’s failure to respond did not significantly delay or adversely impact the
4    proceedings. The First Order granted in part the petition in Hossenini I less than two
5    months after the first OSC issued, and the Second Order granted the petitions in all three
6    actions just over a month after the second OSC issued.
7          Third and relatedly, the Court finds forgivable the reasons provided for
8    Respondents’ failure to respond to the OSCs. As already noted, the USAO has represented
9    it was not included on the docket and therefore did not have notice of the petitions until
10   June 2020. Further, while it would have been prudent for the USAO to verify that OIL
11   was handling the second OSC, the Court does not believe the failure to do so is inexcusable.
12   And finally, Respondents aver, and their actions suggest, that they have acted in good faith.
13   Upon entry of the Judgment, Respondents provided a status update within two days and
14   promptly filed the present Motion.       Accordingly, on balance, the Court finds that
15   Respondents’ neglect was excusable and merits the vacating of the First and Second Orders
16   and the Judgment.
17         However, the Court declines to dismiss Petitioner’s petitions as moot without
18   affording Petitioner the opportunity to refute Respondents’ claims that he has not been in
19   ICE custody since April 2019, particularly as the Court recognizes that circumstances may
20   have changed in the four months that have elapsed since the filing of the present Motion.
21                                        CONCLUSION
22         In light of the foregoing, the Court GRANTS Respondents’ Motion (Hossenini I,
23   ECF No. 16; Hosseini II, ECF No. 11; Hossenini III, ECF No. 7). Accordingly, the Court
24   VACATES the First Order (Hossenini I, ECF No. 13), the Second Order (Hossenini I, ECF
25   No. 14; Hosseini II, ECF No. 9; Hossenini III, ECF No. 4), and the Judgment (Hossenini
26   I, ECF No. 15; Hosseini II, ECF No. 10; Hossenini III, ECF No. 5).
27         Further, given Respondents’ evidence that Petitioner was released from ICE custody
28   on April 24, 2019—see, e.g., Hossenini III, ECF No. 6 Exs. 1–4—the Court ORDERS

                                                   6
                                                                               18-CV-1771 JLS (BLM)
     Case 3:18-cv-01771-JLS-BLM Document 19 Filed 01/13/21 PageID.130 Page 7 of 7



1    Petitioner to SHOW CAUSE why his Petitions should not be denied as moot. Petitioner
2    SHALL FILE a brief, not to exceed ten (10) pages, explaining why these matters are not
3    moot on or before January 27, 2021. This Order to Show Cause constitutes notice to
4    Petitioner that the Court will dismiss these consolidated actions without prejudice pursuant
5    to Civil Local Rule 83.1 on January 28, 2021, should Petitioner fail to respond to this Order.
6          IT IS SO ORDERED.
7    Dated: January 13, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
                                                                                18-CV-1771 JLS (BLM)
